Citation Nr: 1746360	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-32 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California 


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent for peripheral neuropathy of lower right extremity prior to March 1, 2015 and a schedular rating higher than 0 percent from that date.

2.  Entitlement to an extraschedular rating for peripheral neuropathy of lower right extremity, to include consideration of the collective impact of multiple service-connected disabilities pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Nicole Heffel, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1973. 

These matters come before the Board of Veterans' Appeals (Board) from July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO continued a 20 percent rating for the Veteran's peripheral neuropathy of the lower right extremity.   

Subsequently, in a May 2014 notification letter, the Veteran was informed of a proposed rating decision to reduce the evaluation of his peripheral neuropathy of the lower right extremity from 20 percent to 0 percent.  The RO promulgated the proposed reduction in a December 2014 supplemental statement of the case and rating decision, effective from March 1, 2015.  The Veteran filed a notice of disagreement in May 2015 and requested a Decision Review Officer to review the decision in a July 2015 statement.  Thus, the perfected appeal stems from the July 2010 rating decision that denied the Veteran's claim for a rating in excess of 20 percent, and the subsequent reduction to a noncompensable rating resulted in a staged rating, and not a reduction for VA purposes.  Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet App 202 (2008), aff'd sub nom Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009) (as the assignment of an increased evaluation, and then its reduction, is a retroactive action, and not a prospective one, the provisions regarding reduction are not applicable).

As such, the Board finds an additional statement of the case (SOC) is not required in response to the May 2015 notice of disagreement under these circumstances.  Cf. 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  

In June 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board notes that after the AOJ's last adjudication of the claim and prior to certification of the appeal to the Board, additional medical evidence, to include an August 2015 examination report, has been associated with the record, but has not been considered by the RO in conjunction with the current appeal.  Here, as discussed below, given that the medical records are cumulative of the multiple VA examinations of record, as well as treatment records, and the Board has found consistent symptoms throughout the entire appeal period, the evidence is not pertinent.  38 C.F.R. § 19.31(b)(1) (requiring issuance of a SSOC when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board).  Therefore, a remand of this issue for the issuance of a supplemental statement of the case would constitute adherence to a procedural requirement that has no impact on the adjudication of the claim, and would merely delay resolution of the claim with no benefit flowing to the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  Thus, the Veteran is not prejudiced and the Board will adjudicate, rather than remand, the claim for a higher rating for peripheral neuropathy of lower right extremity.

The matter of the higher rating claim is addressed in the decision below, and the matter of a higher rating on an extra-schedular basis, as well as the claim for a TDIU, are addressed in the remand; these matters are being remanded to the RO.  


FINDING OF FACT

Throughout the entire rating period on appeal, the evidence shows that the Veteran's right leg peripheral neuropathy more closely approximates moderate incomplete paralysis of the popliteal nerve, but it did not more nearly approximate severe incomplete paralysis.
 

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity prior to March 1, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating for peripheral neuropathy of the right lower extremity for the period from March 1, 2015, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart and Fenderson, supra.

The Veteran's right leg peripheral neuropathy is currently rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8521 for impairment of the popliteal nerve.  The Veteran was assigned a 20 percent rating prior to March 1, 2015, and rated as noncompenasble from that date.

Under Diagnostic Code 8521, incomplete paralysis of the popliteal nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 30 percent rating when severe.  Complete paralysis of the popliteal nerve warrants a 40 percent rating assigned where foot drops and there is slight drop of the first phalanges of all toes, the inability to dorsiflex the foot, and lost extension (dorsal flexion) of proximal phalanges of toes; lost abduction of the foot, weakened adduction; anesthesia covering the entire dorsum of the foot and toes.  See id.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

The note preceding § 4.124a provides that when the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  In Miller v. Shulkin, 28 Vet. App. 376,  the United States Court of Appeals for Veterans Claims (Court) interpreted that note preceding § 4.124a as providing for "a maximum disability rating for wholly sensory manifestations of incomplete paralysis of a peripheral nerve."  The Court further added that the "note contains no mention of non-sensory manifestations," and "decline[d] to read into the regulation a corresponding minimum disability rating for non-sensory manifestations."  Id. 

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

2008 to 2010 private treatment records reflect diagnosis of diabetic autonomic peripheral neuropathy.  A 2009 record indicates the Veteran's peripheral neuropathy was under fair control with mild to moderate progression. 

A January 2010 VA treatment record noted no decreased sensation on feet as tested.  He was unsteady and ambulated very slowly with a walker.  The physician noted that the Veteran's private treatment record indicated an onset of multiple sclerosis (MS) in 1983 and that since that time his MS has progressed in severity causing a spastic paraparesis which requires him to use assistive devices for ambulation and that the Veteran would greatly benefit from a motorized scooter, as well as installation of hand controls for operation of his vehicle.  He also recommended a walk-in bathtub for safety reasons.

A June 2010 VA examination report reflects the examiner noted that the treatment records noted that the medical records indicate that the majority of the loss of his lower extremity use was due to his diabetes; and neurological symptoms including VA diagnosis of diabetes type 2.  The examiner concluded that the majority of the Veteran's symptoms were due to his MS, as he was first diagnosed with MS in 1984, and developed optic neuritis.  From that point, he had a course that was treated with interferon at Kaiser, as well as mitoxantrone.  He indicated that the Veteran's course has been primarily that of progressive and predominantly spinal, even though he has had optic neuritis.   Physical examination revealed he had an almost 4+/5 strength in both legs, but a significant amount of spasticity described as at least moderate in the right.  It seemed to vary when and at some point, it seemed almost mild to moderate.  Reflexes were present.  The sensory examination showed normal pinprick and position sense.  His gait had a very spastic ataxic gait with poor balance, and he was able to take some steps, haltingly, with the cane, without the brace.  The brace was on and  he was in a wheelchair.  

The examiner diagnosed MS and diabetes without clear evidence of large fiber neuropathy.  The VA examiner additionally reported that it was clear that the predominant problem with his lower extremities was the MS because he had no complaints of significant numbness and tingling in his feet to say that there was a neuropathy.  There was no stocking-like loss to pinprick on the examination.  There was mild to moderate loss to vibration, and there was no position sense loss that would account for this.  The examiner noted there was spasticity and the Veteran still retained his ankle reflexes.  He has been treated aggressively for his MS including mitoxantrone, which is a fairly aggressive treatment for secondary progressive and some relapsing-remitting disease.  At this point, the examiner opined whatever diabetic neuropathy he could have present affecting the large fibers could not be too much if his ankle reflexes were present.  He did not think nerve studies would really help in that regard as even if they were slightly abnormal, he would not think that the peripheral neuropathy is a significant factor in producing the lower extremity problems.  Therefore, he opined that his leg weakness is caused by or is the result of his MS, and not the service connected diabetes mellitus.

A July 2010 VA treatment record reflects the Veteran displayed abnormal reflex with a sensory deficit.  There was no cranial nerve deficit.  He exhibited abnormal muscle tone in the lower extremities.    Patellar reflexes were 4+ on the right side and 4+ on the left side.  Achilles reflexes were 4+ on the right side and 4+ on the left side.   Primary symptoms included focal weakness and no loss of sensation. 

A July 2010 private treatment record noted likely multifactorial from MS with a possible component of diabetic neuropathy.

An August 2010 private treatment record noted diabetic peripheral neuropathy of a mild degree.  An electromyography revealed muscle stretch reflexes brisk at the knees, sustained clonus both ankles, and intact distal vibratory sensation, but there was diminished tactile sensation in stocking pattern up to the ankles on both sides. Proprioception was intact.  The results noted sensory distal latencies were prolonged on both sides with a reduced amplitude on the left.  Peroneal motor conduction velocities were mildly slowed.  It indicated that the pattern of abnormalities indicates a sensorimotor peripheral neuropathy compatible with a diagnosis of diabetic neuropathy.

A June 2011 VA examination conducted by the June 2010 VA examiner, noted the Veteran suffers from primary progressive MS, as well as a history of diabetes.  At the previous examination, he indicated he had reviewed his records including a record from one of his care providers asserting that most of his problems were caused by diabetic neuropathy.  After examining him and finding active ankle reflexes without any sensory findings and proximal more than distal weakness, he concluded that the overwhelming majority of his problems, if not all, were caused by multiple sclerosis and not by diabetic neuropathy.  It was also noted
that he was diagnosed with insulin-dependent diabetes in 1998.  The examiner noted the Veteran had a progressive course and he walks even less than he did before.  The Veteran reported that he walks very little around the house and uses a wheelchair.  

The examiner concluded that he could not say any peripheral nerve is significantly affected.  The Veteran had significant weakness of both lower extremities, proximal more than distal such that his hip flexors at best are 3/5 and is at least 4 at that better by the time he got to foot plantar and dorsiflexes.  His ankle reflexes were extremely brisk and had a sustained clonus at times.  He also had brisk and symmetric knee reflexes less so in the upper extremities which are 2+ vibration and positions sense were within normal limits for his age with vibration being borderline in the toes.  Both toes were upgoing and he could not test for gait or heel-knee-shin, but rapid alternating movements and finger to nose were performed normally in the upper extremities and foot tapping was decreased in the left foot.  He had normal vibration pinprick and light touch as well as position sense was above range of motion and was normal distally.  The examiner indicated that he did not order EMG and nerve conduction studies because even if they showed slowing, it would not change his opinion that he did not see evidence of diabetic peripheral neuropathy.  The picture is completely compatible with multiple sclerosis with increased rather than decrease in his ankle reflexes as well as normal sensory function and distal better than proximal strength.  He did not see evidence of mononeuritis multiplex in that the antigravity muscles tend to be affected more in the way that we see with spinal cord involvement with multiple sclerosis.  Unfortunately, he is in the progressive stage of multiple sclerosis and his disability continues to increase.

A December 2012 VA examination reflects the Veteran was diagnosed with multiple sclerosis, which presented with eye symptoms at age thirty-five, but he indicated his first positive MRI was not until age fifty-five.  He reported he uses a wheelchair due to leg weakness from MS.  He denied pain or numbness in
his feet and legs.  The examiner noted the Veteran did not have diabetic peripheral
neuropathy as a recognized complication of his service connected diabetes.

An April 2014 VA examination report reflects the examiner concluded the Veteran did not have peripheral neuropathy of the bilateral lower extremities.  The examiner explained he was diagnosed with diabetic peripheral neuropathy of right lower extremity in 2004 by a previous examiner and is seen for increase.  The Veteran reported his main limitation was multiple sclerosis, such that when he wants
to move his legs and his legs do not go where he wants them to go.  He denied
numbness, tingling, and pain in legs or feet.  Monofilament exam was normal.
He has no microalbuminuria and no history of diabetic retinopathy.  His
diabetic peripheral neuropathy is currently minimally symptomatic, and
overshadowed by his multiple sclerosis.  Neurological examination was normal with normal reflexes, tendon reflexes, and position sense.  There was muscle atrophy noted with symmetric in lower legs, but not due to diabetes. 

An August 2015 VA examination conducted related to the Veteran's claim for a higher rating for diabetes reflects the Veteran had diabetic peripheral neuropathy of the right leg of a mild degree consisting of mild numbness, paresthesias, and/or dyesthesias.  Strength testing was normal with no movement against resistance on right knee flexion and ankle plantar flexion.  Deep tendon reflexes were 1+ in the right knee and ankle.   Light touch/monofilament testing was decreased in right knee, lower leg/ankle, and toes.  Vibration sensation was decreased in the right leg.  Position sense was normal.  There was muscle atrophy symmetric in lower legs, not due to diabetes.  Regarding functional impact, the examiner indicated that sensory neuropathy would affect his position sensation, and he should avoid heights and climbing. 

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the evidence of record more closely approximates moderate incomplete paralysis of the popliteal nerve throughout the rating period on appeal.  In this regard, the evidence shows that the Veteran had diminished sensation in the lower bilateral extremities.  He denied experiencing numbness and tingling in his lower extremities, however, such symptoms of a mild degree were noted in the August 2015 examination.  Here, the VA examiners described the Veteran's disability as mild or moderate, or concluded that there was no peripheral neuropathy based on examination findings.  While a VA examiner's description of the level of severity of a disability is not binding on the Board, here these descriptions were consistent with the above evidence of record.  In light of the foregoing, the Board concludes that the Veteran's peripheral neuropathy of the right lower extremity more closely approximates a 20 percent disability rating for entire appeal period.

The Board also finds that the evidence does not more nearly approximate severe incomplete or complete paralysis of the right leg and the evidence was not approximately evenly balanced on this point at any time during the appeal period.  Although there were abnormal findings of decreased sensations, as well as reports of tingling, numbness and pain, the Veteran demonstrated near normal reflex testing throughout the relevant time period with some decreased vibration sense and monofilament, however, there was no absence of such sensations.  Furthermore, muscle atrophy was not associated with the Veteran's peripheral neuropathy or diabetes, as found by the VA examiners.  Although, the Veteran indicated that he experiences drop foot, the VA examiners opined that his weakness in his lower extremities are attributable to his progressive MS and has resulted in difficulty in walking.  As to whether the Veteran is competent to opine that his foot drop is due to his peripheral neuropathy, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the cause of his foot drop is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, the Veteran's statements in this regard are not competent.  To the extent they are competent, the Board finds the specific, reasoned opinions by trained health care professionals on this question to be of greater probative weight than the Veteran's more general lay assertions.

Accordingly, it cannot be said that the nature and severity of the right leg more nearly approximated severe incomplete or complete paralysis or that the evidence is in relative equipoise on this point.  Here, evidence reflects that the Veteran experiences wholly sensory manifestations of incomplete paralysis of a peripheral nerve, and under § 4.124a as interpreted in Miller, that section provides only a maximum disability rating of 20 percent for wholly sensory manifestations of incomplete paralysis of a peripheral nerve. 

As peripheral neuropathy of the right lower extremity results in moderate incomplete paralysis, a rating of 20 percent, but no higher, is warranted for the entire appeal period.  The benefit of the doubt doctrine has been resolved in favor of the Veteran with regard to the higher rating claim from March 1, 2015, and is otherwise inapplicable because the preponderance of the evidence is against any higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 20 percent rating for peripheral neuropathy of the right lower extremity prior to March 1, 2015, is denied.

Entitlement to a 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity from March 1, 2015, is granted.


REMAND

The issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the June 2016 hearing, the Veteran indicated he worked at a date center for twelve years, as an electrician for ten years prior, and that he could no longer work because he is in a wheelchair.  He reported that he has no strength in his legs and walks with his feet dragging.  He reported he retired because he could not walk without a cane and he could not move to the company's new location.  The Veteran also indicated that his diabetes mellitus and his associated peripheral neuropathy of the bilateral extremities prevent him from working.  Thus, there is some evidence of unemployability due to the Veteran's service-connected disabilities, thus, the issue of entitlement to a TDIU has been raised.   Therefore, the issue of a TDIU should be adjudicated in the first instance by the AOJ. 

Additionally, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1)  provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The above evidence reflects that the collective impact of the Veteran's diabetes mellitus and associated peripheral neuropathy of the lower extremities could cause marked interference with employment.  Consequently, the issue of whether the Veteran is entitled to an extraschedular rating for his service-connected peripheral neuropathy of the lower extremities and the collective impact of all service-connected disabilities should be referred to the Under Secretary for Benefits or the Director of Compensation Service.

Accordingly, the remaining issues on appeal are REMANDED for the following action:

1.  After undertaking any appropriate development, to include providing the Veteran with the TDIU application form (VA Form 21-8940) refer the claim for a TDIU, as well as the claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) based on collective impact of multiple service-connected disabilities, to the Director of Compensation Service.
2.  After the above action is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


